Title: To Thomas Jefferson from James Jackson, 19 November 1802
From: Jackson, James
To: Jefferson, Thomas


          
            Sir,
            Savannah, Novr 19h, 1802.
          
           I have to acknowledge the receipt of your two several favors, since my leaving Congress, the first in May last reached me whilst it was dubious whether I should live or die—a state in which I remained for upwards of ten weeks, a most violent fever succeeded that illness and prevented that answer your high rank & my estimation of your Personal and publick Character immediately demanded—I am happy to find that Mr. Mitchels conduct was placed in that point of view as to give you satisfaction—he is among the foremost of our Republicans and receives the abuse of Federal partizans on that account—One of the supposed Authors of the Story about him and one of the most inveterate enemies of your administration, has since fallen by his hand—Thomas Gibbons whose Character you need not be told has also since I saw you been publickly horsewhipped in the streets of Savanna by Captain Putnam for the attack on him. The Republicans hold their own even at the expence of a little blood in this State & I have no doubt will continue to do so
          In compliance with your favor of the 18h Ultimo, I take the liberty to recommend William Bellinger Bulloch and Joseph Welscher Lawyers and Edward Stebbins and John Postel Williamson Merchants as proper persons for Commissioners of bankruptcy for the district of Savannah, all of those Gentlemen are steady Republicans and Men of talents—Another set will be necessary for Augusta, but as I have not been able to compleat a list I must leave the subject until I have the honor to wait on you at Washington, for which place I shall sail via New York on Sunday next 
          I am Sir with the highest esteem and respect.
          
            Jas Jackson
          
         